 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    BRETT BROOKE SONIA,
                                                   NO: 4:19-CV-5059-TOR
 8                              Plaintiff,
                                                   ORDER DISMISSING FIRST
 9          v.                                     AMENDED COMPLAINT

10    DR. KARIE RAINER, DR. BRUCE
      GAGE, DR. DAN POTENZA, HELEN
11    HANKS, KEVIN BOVENCAMP and
      DR. E. ZEIGER,
12
                                Defendants.
13

14         By Order filed July 10, 2019, the Court advised pro se Plaintiff, a New

15   Hampshire State prisoner housed at the Washington State Penitentiary, of the

16   deficiencies of her civil rights complaint under 42 U.S.C. § 1983 and directed her to

17   amend. ECF No. 7. On July 16, 2019, Plaintiff submitted a 46-page amended

18   complaint. ECF No. 8. She then presented a 180-page “Memorandum of Law” and

19   “Material Facts in dispute,” on July 29, 2019, ECF No. 9, and an additional 35 pages

20   on July 30, 2019, ECF No. 10, which had apparently been omitted from her July 29,



     ORDER DISMISSING FIRST AMENDED COMPLAINT -- 1
 1   2019 submission. Having liberally reviewed Ms. Sonia’s documents in the light

 2   most favorable to her, the Court finds that she has failed to cure the deficiencies set

 3   forth in the Order to Amend or Voluntarily Dismiss. ECF No. 7.

 4         Plaintiff continues to challenge the implementation of a settlement agreement

 5   she obtained in the U.S. District Court, District of New Hampshire against

 6   Defendants Dr. Daniel Petenza, Helen Hanks, and newly named Defendants Paula

 7   Mattis and “Does.” Plaintiff offers no explanation why this Court would have

 8   jurisdiction to enforce the terms of a settlement agreement or an order entered in

 9   another court. Her claims against New Hampshire Defendants Petenza, Hanks,

10   Mattis and “Does” are DISMISSED without prejudice for lack of jurisdiction.

11         Although Plaintiff provides a plethora of information, she presents no facts

12   from which the Court could infer that identified Defendants located in the Eastern

13   District of Washington have been deliberately indifferent to her serious medical

14   needs. Hamby v. Hammond, 821 F.3d 1085, 1092 (9th Cir. 2016). Her broad and

15   conclusory statements are insufficient to state a plausible claim for relief. Ashcroft

16   v. Iqbal, 556 U.S. 662, 679 (2009).

17         For the reasons set forth above and in the Order to Amend or Voluntarily

18   Dismiss, ECF No. 7, IT IS ORDERED that the First Amended Complaint is

19   DISMISSED without prejudice to Plaintiff filing her claims in the appropriate

20   forum. Under Washington v. L.A. Cty. Sheriff’s Dep’t, 833 F.3d 1048 (9th Cir.



     ORDER DISMISSING FIRST AMENDED COMPLAINT -- 2
 1   2016), this dismissal will NOT count as a “strike” pursuant to 28 U.S.C. § 1915(g).

 2         IT IS SO ORDERED. The Clerk of Court is DIRECTED to enter this Order,

 3   enter judgment, provide copies to Plaintiff and CLOSE the file. The Court certifies

 4   pursuant to 28 U.S.C. § 1915(a)(3) that any appeal of this Order would not be taken

 5   in good faith and would lack any arguable basis in law or fact. Plaintiff’s in forma

 6   pauperis status is hereby REVOKED.

 7         DATED September 16, 2019.

 8

 9                                  THOMAS O. RICE
                             Chief United States District Judge
10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING FIRST AMENDED COMPLAINT -- 3
